opinion on rehearing.
Reed, J.
After the foregoing opinions were filed, a peti-
*634tion for a rebearing was filed by counsel for plaintiff. This petition was supported by an elaborate and very able oral argument, and, on that presentation of the case, I was led to doubt the correctness of the conclusion of the majority,— t-hat the finding of the jury that the death of the intestate was caused by the negligence of tlie employes of defendant, who were in charge of the train, was without support in the evidence. I therefore favored tlie granting of a rehearing, that we might again look into the record, and re-examine tlie question. We have re-exainined it, and have been led to the conclusion that the former liolding of tbe majority on the question is correct. I bave been greatly influenced in reaching this conclusion by matters shown bjr tbe record, but which are not referred to iu the former opinion, and which were not specially called to our attention on the argument of the petition for rehearing.
2. new trial: ofite'videuceítóid“:sspeciai lmdings. The jury were required by tlie circuit court to answer certain special interrogatories. They found specially that the train-men in. charge of the train did not do all ° ^at ^iey C0L1^ reasonably have done to stop the tra*n as soon as ^ey actually heard the outcry 0f t]:ie decease^ and discovered his peril. They were also required to answer the following interrogatories: “ If you say either of the train-men were negligent in their duty, now state which, — give his name.” They answered this question as follows: “ Brakeman or fireman.” They were also required to answer the following: “Also state what said negligence consisted of, — what duty did he omit;” which they answered as follows: “They omitted to give the engineer the proper signal.”
The engineer testified that he received the signal to stop from the fireman; that he did not see the deceased at the time, and did not hear his outcry, or know that he was in peril; and that tlie signal communicated to him did not indicate that there was any emergency that required tbe sudden stopping of tbe train. lie accordingly did not reverse tlie *635engine, but permitted the train to move back, until it was stopped by the brakes. The special finding of the jury in answer to the first interrogatory quoted above, in effect, was, however, that he was not guilty of any negligence in failing to reverse the engine. The fireman was in the cab with the engineer. His position was on the left-hand or west side of the cab, and he was looking out for signals on that side. The foot of the deceased was caught between the guard-rail and the east side of the track. The fireman testified that he \ I could not and did not see him, and, from the position of the parties and the train, it is apparent that this statement is true. He also testified positively that he did not hear the outcry, and there is no reason for disbelieving that statement. According to the testimony introduced by plaintiff, he must have been from 250 to 350 feet from Ford when the outcries were made. The wind was blowing a strong gale in the general direction from him to the deceased, and the train was between them. The engine was also working • at the time, and the noise made by it would naturally tend to prevent him from hearing the cries. He also "testified that when he received the signal to stop the train, which was given by the brakeman on top of the train, he immediately communicated it to the engineer, and his testimony in this respect is entirely uncontradicted. As stated in the original opinion of the majority, the brakeman testified that, when he heard the outcry of the deceased, he immediately set the brakes, and gave the signal to stop the train.
It must be borne in mind that the general verdict was found on the theory that the train-men did not do all that reasonably could have been done to stop the train after they actually heard the outcries of deceased, and discovered his peril, and not upon the theory that they were negligent in not sooner hearing the cries or discovering his peril. This is shown beyond question by the special findings. If, then, the brakeman was negligent after he actually heard the outcries, and discovered the peril, his negligence consisted in the *636fact either that he waited until he had set the brakes before giving the signal to stop,-or that he omitted to indicate by his signal that there was a necessity for stopping the train immediately; and, if the fireman was negligent, his negligence must have consisted in the fact that, while the signal communicated to him by the brakeman indicated that some emergency existed which required that the train should be stopped at once, he did not communicate that fact to the engineer. It has not been claimed in argument that the general verdict can be sustained upon any other ground than that one of these theories is true.
The jury were required, in effect, by the interrogatories, to determine which of these was supported by the evidence. They were required to determine whether the fireman or the brakeman was negligent, and, if so, in what his negligence consisted. But it cannot be said that they have determined that question. Their finding was not that either or both of them had been negligent, but that one or the other had acted negligently. It does not determine that the brakeman was negligent in not giving a signal that would indicate the existence of some emergency which required that the train be stopped at once, or in setting the brakes before giving the signal to stop. Neither does it determine that the fireman was negligent in omitting to communicate the proper signal to the engineer. Whether a particular act or omission amounts to negligence depends upon the circumstances under which it occurred. The answer to the question whether a party has acted negligently is in the nature of a deduction or conclusion drawn from the circumstances proven, and it is generally the province of the jury to draw that conclusion; and, if the conclusion reached by the jury can be reasonably drawn from the circumstances, the court ought not to interfere with it, even though the opposite conclusion appears to it to be the more reasonable. But when the general conclusion reached appears to the court to be wrong, and it is shown by the special findings of the jury that they are unable to assign *637any certain or tangible ground for their conclusion, it is clearly the duty of the court to interfere; and that appears to me to be the present condition of the case. The evidence relied on to prove that either the fireman or brakeman acted negligently in the transaction is, to my inind, meager and unsatisfactory. Still, if the jury had, in obedience to the direction of the court, determined that one of them was guilty of negligence, and had pointed out specifically in what his negligence consisted, I might have hesitated long before consenting to disturb their verdict. Their finding, however, satisfies me that they were unable to find from the evidence that either of the parties had acted negligently. The general verdict, therefore, appears to me to be without support, and should be set aside.
The former opinion will be adhered to.
Beck, J\, adheres to his dissenting opinion heretofore filed.
Rothrook, J., took no part in the final determination of the petition for rehearing.